ALLOWANCE
Claim 3 is allowed.
	The prior art does not teach or suggest a hot-rolled steel sheet consisting of, in weight %: 0.10% or more and 0.50% or less of C, 0.10% or more and 3.00% or less of Si, 0.5% or more and 3.0% or less of Mn, 0.100% or less of P, 0.010% or less of S, 1.00% or less of Al, 0.010% or less of N, 0% or more and 0.20% or less of Ti, 0% or more and 0.100% or less of Nb, 0% or more and 0.0060% or less of Ca, 0% or more and 0.50% or less of Mo, and 0% or more and 1.00% or less of Cr, with the balance comprising Fe and impurities, wherein an average grain size of prior austenite recrystallized during hot-rolling in a structure is 0.1 µm or larger and 3.0 µm or smaller, andBIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/VP/bshApplication No.: 17/044,693Docket No.: 1609-1479PUS1Reply to Office Action of April 8, 2022Page 3 of 6 a sheet crown quantity corresponding to a thickness difference between a width center portion and a portion away, by 10 mm, from a width edge portion in a widthwise direction toward the width center portion is 80 µm or smaller. Further there is no evidence such that one of ordinary skill in the art would have concluded that the claimed combination of compositional proportions and features are inherent to known hot-rolled steel products, and there is no motivation such that one of ordinary skill in the art at the time of the invention would have modified known hot-rolled steel products to obtain the claimed combination of features and proportions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784